                 Case 1:20-cv-06287-PAE Document 17 Filed 08/25/20 Page 1 of 2



             The Law Office of Diana Rubin
Main & Mailing Address:                                                     By appointment only:
1129 Northern Blvd                                                          Americas Tower
Suite 404                                                                   1177 Avenue of The Americas
Manhasset, NY 11030                                                         New York, New York 10036
Tel (212) 603-9334
Fax (516) 272-4171
                                                                            Date: August 24, 2020
To:    Honorable, Paul A. Engelmayer
       United States District Judge
       Southern District of New York
       Queens County Civil Court
       40 Foley Square, Room 2201
       New York, NY 10007

       Via ECF filing

Re: Gold Town Corp. v. United Parcel Services, Inc.; and Kenneth Ransom, Case 1:20-Cv-06287

Dear Judge Engelmayer,

       This office represents Gold Town Corp., plaintiff in the-above-entitled action. By way of background, an

action was commenced against the defendants in New York Civil Court, New York County, alleging solely state

claims against the defendants: negligence, conversion, replevin, unjust enrichment, and fraud. Plaintiff’s

complaint set forth in great details, supported by exhibits, the essence of the case. Which in sum involved UPS

not delivering the package to co-defendant in a timely fashion 1 and after claiming that the lost package was

found UPS promised to return it to plaintiff, instead it had shipped the package under new tracking information

to co-defendant ransom.



1 on 12/14/2019, co-defendant, Ransom, purchased a 14 Karat solid gold necklace from plaintiﬀ (Amazon
seller), on Amazon in the amount of $2,350. On 12/16/2019 Plaintiﬀ shipped the necklace via UPS “next day
delivery.” The item was not received by Ransom, because UPS claimed initially that it would be delivered with
a delay, then it claimed that the package was lost, and eventually on 12/27/202 UPS claimed that the
package was located and that it will be shipped back to plaintiﬀ. Co-defendant, demanded a refund, and
after verbal and written confirmation (all of which was annexed to the complaint) from UPS, a full refund was
issued to co-defendant Ransom. Unknown to plaintiﬀ, UPS without plaintiﬀ’s consent nor knowledge issued
another tracking number and delivered the package to Ransom on 01/02/2020. Plaintiﬀ was notified of the
same by a letter dated 01/22/2020 from UPS.
                  Case 1:20-cv-06287-PAE Document 17 Filed 08/25/20 Page 2 of 2


       The action was commenced on July 9, 2020, and the same was personally served on UPS that very same

day. UPS removed that instant action on August 10, 2020, on the 32nd day after service.

       Furthermore, on 08/18/2018 UPS moved this court to dismiss plaintiff’s complaint, with plaintiff’s

response to be filed by 09/03/2020.

       On 08/24/2020, Gold Town moved the court to remand the case back to state court. Based on the facts

that the plaintiff’s complaint was solely based on state claims coupled with UPS’s late removal, it is highly

likely that plaintiff’s motion will be granted.

       On 08/18/2020, plaintiff was ordered to to file its amended complaint by 09/08/2020.

       Based on the foregoing, plaintiff requests to stay UPS’s motion to dismiss and Court’s order to file

amended complaint, and all other obligations pertaining to plaintiff’s deadlines, pending the court’s decision on

plaintiff’s motion to remand.


                                Very truly yours,



                                Diana Rubin

       Via ECF and email
To:    Morrison & Forester LLP
       Steven T. Rappoport
       250 West 55th Street
       New York, NY 10019
       SRappoport@mofo.com



                                   Granted. The Court hereby stays the briefing schedule for the motion
                                   to dismiss, set forth at Dkt. 10, pending the Court's resolution of
                                   plaintiff's motion to remand. The briefing schedule for the motion to
                                   remand, set out in the Court's initial scheduling order at Dkt. 4,
                                   remains in place. SO ORDERED.

                                                                  PaJA.�
                                                          __________________________________
                                                                PAUL A. ENGELMAYER 8/25/2020
                                                                United States District Judge
